                Case 18-19441-EPK             Doc 545        Filed 02/06/19        Page 1 of 12



                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                  WEST PALM BEACH DIVISION
                                      www.flsb.uscourts.gov


In re:                                                                          Case No. 18-19441-EPK

160 ROYAL PALM, LLC,                                                            Chapter 11

      Debtor.
__________________________________/


    EB-5 CLAIMANTS’ MEMORANDUM IN OPPOSITION TO DEBTOR’S MOTION FOR
     APPROVAL OF SETTLEMENT AGREEMENT, AND RELATED ASSET PURCHASE
     AGREEMENT, WITH KK-PB FINANCIAL, LLC AND GLENN F. STRAUB [DE 523]

         The creditors holding claims 3-1 through 65-1 (the “EB-5 Claimants”)1 object to the

“Debtor’s Motion for Approval of Settlement Agreement, and Related Asset Purchase Agreement,

with KK-PB Financial, LLC and Glenn F. Straub” (the “Motion”) [DE 523], and say,

                                          BACKGROUND FACTS

         The EB-5 Claimants admit the truth of the statements made in the first 30 numbered

paragraphs of the Motion except as follows:

             1. In partial response to paragraphs 2 and 3, the EB-5 Claimants deny that the
         Debtor ever operated a bona fide business. Instead, it was always operated as an
         instrument of a massive fraud perpetrated against foreign investors seeking to take
         advantage of the EB-5 Visa program by Joseph Walsh, Sr., Robert Matthews, and others,
         including KK-PB.

            2. In response to paragraph 5, while the EB-5 Creditors admit that a claim was
         submitted as Claim 72 in this case by New Haven Contracting, South, Inc., it is
         contended that such claim is fraudulent and worth nothing.

             3. In response to paragraph 12, while the Debtor may have scheduled a $39,500,000
         claim in favor of Palm House Hotel, LLLP purportedly secured by a mortgage on the real
1
  The undersigned, as attorney, filed claims 3-1 through 65-1 in this case. Contemporaneously with this opposition,
the undersigned is moving to withdraw as counsel for the holders of Claims 04-1, 09-1, 10-1, 14-1, 15-1, 16-1, 19-1,
38-1, 39-1, 41-1, 48-1, 53-1, 54-1, 56-1, 57-1, 58-1, 59-1, 60-1, 62-1 and 63-1. However, since the motion to
withdraw has not been granted as of the deadline for filing this opposition, and notwithstanding that the holders of
those claims appear to have filed their own objections pro se, they are listed as parties represented.
      Case 18-19441-EPK         Doc 545      Filed 02/06/19    Page 2 of 12



property of the Debtor, Palm House Hotel LLLP was another instrument of the EB-5
Fraud referenced above and its claim is equitably the property of the EB-5 Claimants and
others who invested in the Palm House Hotel EB-5 Program.

     4. In response to paragraph 13, the EB-5 Claimants admit that they have been in
litigation with over 20 perpetrators including KK-PB Financial LLC and the Debtor since
November 14, 2016, in Case No 9:16-cv-81871-KAM in the United States District Court,
Southern District of Florida (the “District Court Action”) but they DENY that they added
claims to avoid the KK-PB Note and Mortgage as Fraudulent Transfers under the
Uniform Fraudulent Transfer Act in October, 2018. Rather, UFTA claims against KK-
PB have been in that case since it was filed in November 2016. See, DE 1, 181, 338 and
351 in the District Court Action.

    5. In response to paragraph 28, while the EB-5 Claimants acknowledge that there
were two days of final evidentiary hearing on January 8 and 11, “the parties” did not
engage in settlement. Rather, despite the fact that the EB-5 Claimants had fully joined in
the Debtor’s opposition to KK-PB’s motion relating to credit bidding, DE 174 in this
case, and made themselves parties to the litigation, the EB-5 Claimants were excluded
from the negotiations. Indeed, counsel for the EB-5 Claimants was not even made aware
of the settlement until the morning of January 18, 2019, when he received a call as he
was driving to court prepared to take the lead on the third day of the hearing.

    6. In response to paragraph 29, the EB-5 Creditors deny that the Debtor faces any
risks from the conclusion of the litigation and the Debtor is not going to come out of this
Chapter 11 as an operating entity under any circumstances, including under the proposed
Settlement. Moreover, if the Debtor prevails, which it most certainly must under the
facts of the dispute, the cash auction could be permitted to go forward and the property
sold free and clear of liens with the claims of KK-PB to be resolved later, with the full
value of the property having been realized.

    7. In response to paragraph 30, the EB-5 Claimants deny that the entry of the
Settlement Agreement was an exercise of good business judgment by the Debtor. The
EB-5 Creditors are advised and do believe that evidence already presented in the first two
days of evidentiary hearing established, without contradiction that:

       a.     The ownership of the Debtor was transferred from Glenn Straub,
   individually, to Palm House, LLC, a Delaware Limited Liability Company by KK-PB
   on August 30, 2013;

      b.      The agreed purchase price for ownership of the Debtor was $36 million
   with adjustments taking the total to approximately $37 million;

       c.     The only significant asset of the Debtor at the time of the closing of that
   transaction was real property, improvements and related development rights whose
   market value on the date of the transfer was $19.2 million as established by an
   unrebutted retrospective appraisal;




                                         2
     Case 18-19441-EPK          Doc 545      Filed 02/06/19     Page 3 of 12



       d.      Unrebutted expert testimony established that the Debtor was insolvent at
   the time of the closing;

       e.     If the Debtor was not insolvent before the closing, it was definitely
   insolvent as a result of the closing;

       f.     On March 28, 2014, approximately 7 months after the closing, KK-PB
   recorded a mortgage securing a debt of $27,468,750;

       g.      The recording of a lien on property of a debtor is, by definition, a
   “transfer” under 11 USC § 101(54)(A);

      h.     The market value of the property on the date of the recording of the
   mortgage as established by an unrebutted retrospective appraisal was $19.7 million;

       i.      Unrebutted expert testimony established that the Debtor was insolvent at
   the time of the recording of the mortgage;

     j.      No consideration was transferred to the Debtor or its parent company from
   KK-PB at or about the time of the recordation of the mortgage;

       k.     It is a matter of common sense that the recording of a mortgage is the
   responsibility of the mortgagee, i.e., KK-PB in this case;

       l.     Over $13 million of investments plus additional amounts for
   administrative fees were made by particular EB-5 Claimants as part of the EB-5
   conspiracy described in the District Court Action purportedly to develop a hotel on
   the property owned by the Debtor between the date of the closing and the date of the
   recording of the mortgage which would not have occurred if those investors had been
   aware that there was a mortgage on the property.

8. The EB-5 Claimants further allege that:

       a.    KK-PB filed a claim in this case [Claim 70-1] in the amount of
   $37,337,705.77 alleged secured by a first mortgage on the property that the Debtor
   [ECF 178] objected to and that the EB-5 Claimants [ECF 179] separately objected to.
   KK-PB [ECF 308, 309] responded to those objections but they have never been
   resolved.

      b.       The Debtor estimates that the proceeds of the proposed settlement will be
   applied as follows:

               i.   Settlement Payment                                   $5,125,000
              ii.   Balance in DIP Account                                 $235,000
             iii.   Total available                                      $5,360,000
             iv.    Shraiberg Landau Contingent Fee                    ($1,793,750)
              v.    Shraiberg Landau Costs                                ($35,726)
             vi.    Shraiberg Landau Bankruptcy Fee after retainer       ($122,652)


                                         3
                   Case 18-19441-EPK              Doc 545         Filed 02/06/19        Page 4 of 12



                            vii.    Stalking horse breakup fee                                     ($250,000)
                           viii.    Cushman broker fee                                             ($154,000)
                             ix.    US Trustee fee                                                  ($51,250)
                              x.    Pre/Post Petition fees/costs                                   ($375,000)
                             xi.    Yip & Associates fees                                          ($225,000)
                            xii.    Town of Palm Beach settlement                                  ($250,000)
                           xiii.    For distribution after administrative creditors                $2,002,622

                   c.     The Debtor estimates that the face amounts of the filed claims of
                unsecured creditors are as follows:

                               i.   Non-EB-5 Claimants total                          $634,317
                              ii.   The EB-5 Claimants filing this opposition       $41,831,839
                             iii.   The additional EB-5 Claimants (treble damages)2 $30,844,346
                             iv.    Total present unsecured creditors               $73,310,502

           The Debtor and Claimant KK-PB Investments LLC are engaged in litigation relating to

the entitlement vel non of KK-PB to credit bid at a sale of substantially all of the assets of the

Debtor, or, alternatively for the dismissal of this case or the lifting of the automatic stay to permit

KK-PB to foreclose on the mortgage that it purports to hold that is claimed to encumber the real

property and improvements owned by the Debtor. Two days of evidentiary hearings have been

held with respect to the dispute. Two days are estimated to remain for the conclusion of

presentation of evidence in that contested matter, plus a day for argument.

           If the Debtor prevails in the contested matters it will necessarily establish that KK-PB is,

at best, an unsecured creditor and that the Debtor’s real property could be sold for cash to the

highest bidder. Inquiries concerning the property recently suggest that there are multiple

bidders, including the stalking horse bidder, prepared to bid between $32 million and $40 million

for the property. Whatever is received, after payment of the costs of sale and priority creditors,




2
    The EB-5 Claimants will object to the trebling of these claims, or, alternatively, the trebling of their own claims.


                                                              4
                Case 18-19441-EPK               Doc 545        Filed 02/06/19         Page 5 of 12



between $29 million and $40 million would be available for apportionment among

approximately $100 million of unsecured creditors3 (29% to 40% dividend)4.

         If KK-PB prevails, KK-PB will be allowed to credit bid an amount of up to the amount of

its claim including postpetition interest - perhaps $39 million, without making a penny available

to the unsecured creditors or even the priority creditors (0% dividend).

         In either “non-settlement” scenario, the EB-5 Claimants would retain their separate

claims5 against KK-PB and numerous others that have been pending in the United States District

Court, Southern District of Florida, since 2016 that have been prosecuted by them at substantial

expense.

         If the settlement is approved, the estate would receive $5.125 million from KK-PB,

which would be distributed first to secured creditors other than KK-PB and New Haven South

Contracting, then to priority creditors, with approximately $2 million available for distribution to

approximately $60 million of unsecured creditors (approximately 3 1/3% dividend) but all the

separate claims against KK-PB and affiliates will be barred and numerous alleged co-

conspirators of KK-PB, its affiliates and the Debtor, will be handed an opportunity to further

obfuscate the claims against them. Adding salt to that wound, the proposed settlement

agreement also requires the order approving it to contain factual findings exonerating KK-PB,

Glenn Straub, Craig Galle, Esq., The Galle Law Group, P.A., and Sal V. Spano (Straub’s Chief

Financial Officer), on numerous issues that were not directly before the Court with respect to the

contested matter being settled, for which there was no evidence offered, that could be argued to



3
  In this eventuality, KK-PB would be added to the pool of unsecured creditors and its claim would be reduced to
eliminate postpetition interest as it would have no security interest to support its award.
4
  This number is based upon the total of claims referenced above, the KK-PB claim recharacterized and the other
EB-5 claims reduced
5
  To the extent that the claims in the District Court are duplicative of the claims in this case, they would be lost.


                                                           5
              Case 18-19441-EPK          Doc 545      Filed 02/06/19     Page 6 of 12



be binding on the EB-5 Claimants and cripple their efforts to litigate the separate claims that are

not properly before this Court. Proposed Settlement Agreement, ¶ 9(vi).

                                           ARGUMENT

A.     The Proposed Settlement is not within the Standards for Settlements

     In deciding whether to approve or disapprove a proposed settlement, a bankruptcy court

must consider the four factors set forth by the Eleventh Circuit in In re Justice Oaks II, Ltd., 898

F.2d 1544 (11th Cir.1990): (a) The probability of success in the litigation; (b) the difficulties, if

any, to be encountered in the matter of collection; (c) the complexity of the litigation involved,

and the expense, inconvenience and delay necessarily attending it; [and] (d) the paramount

interest of the creditors and a proper deference to their reasonable views in the premises. Id. at

1549. A bankruptcy court does not abuse its discretion in approving a settlement agreement

unless the agreement “fall[s] below the lowest point in the range of reasonableness.” In re

Martin, 490 F.3d 1272, 1275 (11th Cir.2007).

     The Debtor’s opposition to the Motion of KK-PB that has been the subject of a contested

matter in this case contained multiple arguments. However, analysis of the claims under the

Florida version of the Uniform Fraudulent Transfer Act alone shows that the likelihood of the

Debtor prevailing is extremely strong. Clearly, if KK-PB’s mortgage lien is invalidated, the

property purportedly encumbered by that mortgage can be sold at a public auction at which all

bidders will be required to pay cash. Since there is a stalking horse bidder in place willing to pay

$32 million, and, even if its claim is allowed as an unsecured claim, KK-PB would receive no

more than half of that money.

     The Debtor clearly has the right to pursue such claims under 11 USC § 544(b)(1). The EB-

5 Claimants filed claims against KK-PB and others under the UFTA in 2016, well within the

four year statute of limitations for both fraudulent and constructively fraudulent transfer claims.


                                                  6
              Case 18-19441-EPK          Doc 545      Filed 02/06/19     Page 7 of 12



They have all filed claims here and their claims are clearly allowable against eh Debtor under 11

USC 502. Moreover, there were other creditor claims extant at all relevant times as well. The

testimony to date shows that the Debtor was insolvent at the time of the recording of the

mortgage and the property was worth less than the face amount of the mortgage at that time.

While the control of the property was allegedly transferred to the Debtor’s parent corporation in

an arm’s length transaction 7 months before the mortgage was recorded, that should make no

difference at all.

      It should make no difference because the unrebutted testimony to date is that the Debtor

was insolvent at the time of that transfer and the property was not worth what was purportedly

paid for it at that time, so the transfer was a fraudulent transfer then mush as the recording of the

mortgage was a separate fraudulent transfer. More importantly, as a matter of bankruptcy law,

the definition of a “transfer” includes “the creation of a lien.” 11 USC § 101(54)(A). Thus, the

recording of the mortgage was a “transfer.” Moreover, under Florida law, no mortgage” is good

and effectual against creditors or subsequent purchasers for value “unless the same be recorded

according to law.” § 695.01(1), Fla. Stat. Furthermore, since the mortgage itself purports to

have been made or executed under power of attorney, in the absence of proof that the power of

attorney was likewise recorded, the mortgage has no effect whatsoever. Id.

      The argument that there was “reasonably equivalent value” given in exchange for the

creation of the lien also must fail. What value was given was given approximately 7 months

before the creation of the lien. The absence of additional consideration at the time of the transfer

caused by the recording of the lien is fatal to that argument. See, e.g., In re Unglaub, 332 B.R.

303 (Bankr. N.D. Ill 2005) (failure to give value contemporaneous with recording of mortgage

24 months after date of loan was constructively fraudulent transfer, even though mortgage was




                                                  7
                Case 18-19441-EPK              Doc 545       Filed 02/06/19        Page 8 of 12



apparently executed contemporaneously with loan). Furthermore, as noted, the “value” given at

the time of the closing was approximately $19 million value of the property, less a $6 million

down payment, so that the net “value” given at the closing was only approximately $13 million,

which is hardly reasonably equivalent in value to the $27 million face amount of the mortgage

that was converted into a lien on recording 7 months later.

      The matter of difficulties in collection is not an issue because avoidance of the mortgage

lien guarantees the Debtor’s recovery of a substantial amount of cash, at least the amount of the

stalking horse bid, that it would otherwise not have.

      The litigation remaining is not complex. This Court resolves UFTA claims on a regular

basis and is familiar with the issues. The bona fide unsecured creditors (the EB5 Claimants, the

so-called “Other EB5 Claimants” and the Securities and Exchange Commission) are all opposed

to this settlement.6 The EB-5 Claimants alone have unsecured claims of more than $41 million,

and the Other EB-5 Claimants, even if their treble damage claims are reduced to single damages,

are over $10 million. Their dividends under this plan will be next to nothing, while conclusion

of the litigation offers them the possibility of a dividend in the neighborhood of 50%.

      The biggest downside to the litigation is the potential cost of litigating with a highly

litigious opponent. However, once this hearing is over, all that would be left would be appeals,

and there are no obvious appellate issues that have been presented.

B.       The Proposed Bar Order is neither Fair and Equitable nor within the Jurisdiction
         of the Court to Grant

      When, as here, a settlement agreement contains a bar order and a requirement for fallacious

factual findings that are tantamount to a bar order, the court must also decide whether the bar

order is “fair and equitable.” In re Munford, Inc., 97 F.3d 449, 455 (11th Cir.1996). In making

6
 The EB-5 Claimants’ objections are reflected here and in the purported pro se objections filed by or on behalf of 20
of the EB-5 Claimants, and the Other EB-5 Claimants are also expected to object.


                                                         8
              Case 18-19441-EPK         Doc 545      Filed 02/06/19    Page 9 of 12



such a determination, the bankruptcy court should consider: (1) the interrelatedness of the claims

that the bar order precludes; (2) the likelihood of nonsettling defendants to prevail on the barred

claim; (3) the complexity of the litigation; and (4) the likelihood of depletion of the resources of

the settling defendants. Id

     In Munford, the Eleventh Circuit explicitly found that the bankruptcy court had jurisdiction

to enter a bar order that affected nonsettling defendants’ state law contribution and indemnity

claims. Matter of Munford, Inc., 97 F.3d 449, 454 (11th Cir. 1996). This is not a case like

Munford where one of several co-defendants is offering to settle and “buy peace” and fears a

continuation of the settled litigation by the other co-defendants seeking contribution or

indemnity.

     Instead, this case is more like In re Fontainebleau Las Vegas Holdings, LLC, No. 09-

21481-BKC-AJC, 2014 Bankr. LEXIS 3505 (Bankr. S.D. Fla. July 11, 2014), in which the bar

order purported to release claims that had been pending in another court for “more than three

years and have been diligently prosecuted (at a cost of millions of dollars),” and were “based on

specific misrepresentations allegedly made.” As Judge Cristol explained:

       The issue of whether "truly independent claims" can be enjoined by a bar order
       entered in a Chapter 7 case, without the consent and over the objection of an
       affected claimant, is an issue of first impression in the Eleventh Circuit. The
       Eleventh Circuit's decisions in which bar orders were affirmed are factually
       distinguishable, inapposite and involved either cross-claims for indemnity and
       contribution among co-defendants, e.g., Munford v. Munford, Inc. (In re Munford,
       Inc.), 97 F.3d 449, 455 (11th Cir. 1996), or were otherwise based upon the barred
       entity's liability to a plaintiff in the settled case, e.g., In re United States Oil &
       Gas, 967 F.2d 489, 495-96 (11th Cir. 1992), In re Healthsouth Corp. Sec. Litig.,
       572 F.3d 854, 865 (11th Cir. 2009).

       The Eleventh Circuit consistently has shown a reluctance to approve a bar order
       that ventures beyond the narrow authority that exists to enjoin claims for
       indemnity and contribution. E.g., In re U.S. Oil & Gas, 967 F.2d at 496 (quoting
       S.C. Nat'l Bank v. Stone, 749 F. Supp. 1419, 1433 (D.S.C. 1990)) (approving bar
       order that applied to claims for fraud and negligence, but only after making clear



                                                 9
             Case 18-19441-EPK          Doc 545       Filed 02/06/19    Page 10 of 12



       that the claims were "nothing more than claims for contribution or
       indemnification with a slight change in wording."); AAL High Yield Bond Fund v.
       Deloitte & Touche LLP, 361 F.3d 1305, 1311-12 (11th Cir. 2004) (confirming
       that U.S. Oil & Gas did not approve a bar of "truly independent claims"); In re
       Healthsouth, 572 F.3d at 864-65 (affirming a bar order of a contractual claim for
       advancement of attorneys' fees incurred by a non-settling defendant to defend
       against suits brought against him because such fees were "paid on account of
       liability to the underlying plaintiffs or the risk thereof", and thus found to be "so
       close to the nature of the claims which established case law holds are
       appropriately barred that our application of that case law here constitutes a
       minimal and reasonable extension thereof").

Id, *10-*11. The claims sought to be barred here include exactly the types of claims that the

Eleventh Circuit is reluctant to grant such treatment.

       The EB-5 Claimants are not co-defendants in claims brought by the Debtor against KK-

PB and them. There is no danger of the filing of cross-claims for indemnity or contribution by

the EB-5 Claimants against anyone. The EB-5 Claimants are plaintiffs in every pending claim

sought to be barred. Specifically, they are the plaintiffs in an action seeking to recover over $40

million from the perpetrators of a massive fraud. Indeed, the Debtor here is a defendant in that

litigation (and is within the statute of limitations on its UFTA claims only by virtue of tacking its

claims to the claims first brought by the EB-5 Claimants in 2016). While the constructive

fraudulent transfers at issue here duplicate a count in the federal litigation (District Court Action,

Count XV, all iterations), there is much more there. Even before this Chapter 11 was filed, in the

Amended Complaint filed in 2017 (District Court Action DE 181) the EB-5 Claimants alleged

against multiple defendants multiple independent claims. In that Amended Complaint, KK-PB

was defined as a “Bad Actor,” along with the Debtor. Preamble. In the general allegations KK-

PB was alleged to have intentionally withheld the filing of its alleged mortgage in order to assist

in the perpetration of the fraud, id., ¶ 56, that it received from the principal organizers of the EB-

5 Fraud over $20 million of the EB-5 Claimants’ Funds, id., ¶265, and that it was a co-




                                                 10
               Case 18-19441-EPK             Doc 545         Filed 02/06/19      Page 11 of 12



conspirator in stealing the funds of the EB-5 Claimants. Id. ¶ 295. The Amended Complaint

includes many independent claims.              KK-PB was named in at least the following claims:

Conversion, Count III; Unjust Enrichment, Count XIX; FDUTPA violations, Count XX; Civil

Conspiracy, Count XXII.           Constructive Fraud, Count XXIII.               These are all separate and

independent claims from any claims the Debtor has brought or even could have brought.7 The

EB-5 Claimants have spent more than $1 million prosecuting that case. KK-PB seeks to avoid

all of those independent claims by paying $5.125 million to the Debtor, largely for the benefit of

priority claimants including counsel for the Debtor, leaving a pittance for the EB-5 Claimants.

This would also put the property back in the hands of one of the alleged perpetrators, eliminate

many claims against it, it make it possible for the fraud to continue without concern about the

existing claims.

      The likelihood of the EB-5 Claimants as “non-settling defendants” prevailing in the barred

litigation is a total non sequitur as the EB-5 creditors are PLAINTIFFS seeking recovery of

losses suffered due to the misconduct of KK-PB and others in the litigation sought to be barred.

They are not co-defendants. However, insofar as the constructive fraudulent transfer claim here

is any indication, the likelihood of the EB-5 Claimants prevailing is high. Of course, that means

the setting defendants would have their assets depleted, but it would be deservedly so, if it turns

out they are guilty of the independent misconduct of which they are accused.

        The litigation sought to be barred is quite complex, with more than 20 defendants, 63

plaintiffs in federal court in the District Court Action, 13 plaintiffs in state court in Palm Beach

County, multiple criminal prosecutions under way in Connecticut [USA v. G. Matthews, Case

No. 3:18-CR-43, USA v. Laudano, Case No. 3:18-CR-47 and USA v. R. Matthews, Case No.


7
 The EB-5 Claimants also have a claim for imposition of an equitable lien that the Debtor could not have brought,
as well as the three UFTA claims that it had not brought until this case was filed.


                                                        11
              Case 18-19441-EPK        Doc 545       Filed 02/06/19   Page 12 of 12



3:18-CR-48], an SEC enforcement proceeding pending in which the Debtor is a “relief

defendant” [SEC v. Palm House, LLLP, et al., Case No. 9:18-cv-81038] and multiple criminal

investigations under way. To allow KK-PB to exonerate itself and all the other individuals to be

favored with bar orders under the proposed settlement for the pittance offered would put

Alexander’s cutting of the Gordian knot to shame.

                                         CONCLUSION

        Since the Justice Oaks factors are not met, the Motion should be denied outright and the

parties order to conclude the pending contested matter. Even if the settlement agreement could

be approved under Justice Oaks, the bar order provisions and fallacious fact findings of the

proposed settlement order must be removed except to the extent that they relate to claims that are

clearly properly the subject of the contested matter, to wit, Counts XIII-XV and XXXV of the

District Court Action. The trial of the contested matter should continue to its conclusion.

                                             /s/    Edward A. Marod
                                             Edward A. Marod
                                             Florida Bar No. 238961
                                             GUNSTER, YOAKLEY & STEWART, P.A.
                                             777 S. Flagler Drive, Suite 500 East
                                             West Palm Beach, FL 33401
                                             Telephone: (561) 650-0660
                                             Facsimile: (561) 671-2519
                                             E-mail: emarod@gunster.com

                                             and

                                             /s/    David J. George
                                             David J. George
                                             Florida Bar No. 898570
                                             GEORGE GESTEN MCDONALD, PLLC
                                             9897 Lake Worth Road, Suite 302
                                             Lake Worth, FL 33467
                                             Telephone: (561) 232-6002
                                             Facsimile: (888) 421-4173
                                             Pro Hac Vice Attorney for EB-5 Creditors
WPB_ACTIVE 9170803.1




                                                12
